Citation Nr: 1217298	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that the issue of entitlement to service connection for tinnitus was raised by the Veteran's representative in a statement submitted in April 2012.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


REMAND

The Board finds additional development is warranted at this point on the claim for service connection for bilateral hearing loss disability.  

The Veteran contends that he is entitled to service connection for bilateral hearing loss because it is related to his in-service exposure to loud noise without the use of hearing protection.  The Veteran's DD-214 indicates that his MOS was an auto repairman.  The Board notes that the Veteran's hearing was within normal limits at the time of his discharge examination in July 1960.

As for post-service medical evidence, a letter from S. T. O'Brien, M.D., reports that the Veteran has a history of high-frequency hearing loss that has been present for many years.  The record also includes statements provided by the Veteran's wife, brother in law, and friend indicating the Veteran had a noticeable hearing loss upon separation from active service.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there 'may' be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In addition, a copy of any pertinent records, not already of record, that are contained in Virtual VA should be associated with the claims file so that they are available for review by the examiner performing the examination ordered below.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his bilateral hearing loss disability.

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the claims file review and the examination results, the examiner should render an render an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss is related to his active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner should specifically indicate whether the Veteran's hearing impairment is consistent with acoustic trauma and if so, the examiner should elicit history from the Veteran concerning his in-service acoustic trauma and any post-service acoustic trauma.  The rationale for the opinion must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for service connection for bilateral hearing loss disability in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action.

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

